Order entered May 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00703-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                           ASHLEY BETH GAMMILL, Appellee

                     On Appeal from the County Criminal Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. MA12-49137

                                          ORDER
       Before the Court are appellee’s April 24, 2014 motions to extend time for filing a motion

for rehearing and to withdraw that motion. We GRANT the motion to withdraw the motion for

extension of time and DENY the motion for extension of time as moot.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE